DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is mailed in response to the Amendment filed on August 5, 2021.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 2, 4-9, 11-16, and 18-20 (now renumbered as claims 1-17) are allowed.

Terminal Disclaimer
The terminal disclaimer filed on August 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,037,351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rejections under Section 112(b)
Regarding the rejection under 35 USC 112 (b), the amendments to claims 8 and 15 overcome the rejection of these claims under 35 USC 112(b).  Specifically, claim 8 was rejected because the claim previously recited "in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instance of the artifact from either the versioned domain or the un-versioned domain: receive a selection the versioned facade to update instance data, in response to receiving the selection of the versioned facade 
Claim 15 was rejected because the claim previously recited "in response to providing a set of facades used to perform a selected one from the group consisting of author, execute and update instance of the artifact from either the versioned domain or the un-versioned domain: receive a selection the un-versioned facade to update instance data, in response to receiving the selection of the un-versioned facade, expose the attributes defined in all versions of the versioned definition as mapped to the corresponding attributes in the un-versioned definition, in response to changes made through the un-versioned facade, performed a lookup of the attributes in the corresponding versioned facade, wherein the changes are mapped to that corresponding versioned facade, and corresponding validation rules in the set of the predefined validation rules are checked, as defined by the specific versioned definition."  Examiner interpreted this claim as indefinite because if the received set of facades is from the versioned domain, it was not clear how the un-versioned facade can then be selected from the versioned domain.  In response, Applicant has amended claim 15 to recite "in response to providing a set of facades comprising a versioned façade to update instances of the artifact from the versioned domain:", therefore clarifying that the artifact is from the versioned domain.  Accordingly, the rejection of claim 15 under Section 112 is overcome.



Rejections under Section 103
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claim elements as recited in independent claims 1, 8 and 15.  In particular, the prior art of record does not render obvious nor anticipate the combination of in response to providing a set of facades comprising a versioned facade to update instances of the artifact from the versioned domain: receive a selection of the versioned facade to update instance data, in response to receiving the selection of the versioned facade, accessing only those attributes defined on a specific version of the versioned definition and a set of predefined validation rules for attributes of that specific version of the versioned definition, validate updates on the versioned facade directly against the specific version of the versioned definition, and in response to the updates being valid, look up corresponding attributes of the un- versioned facade and save in a same transaction to maintain synchronization between the versioned instances and the un-versioned instances of the definition; and correlating all versions of the artifact definition to a single un-versioned definition, wherein the artifact definition of the single un-versioned definition is also correlated to all versions of the artifact definition as recited by claim 1.
In addition, the prior art of record does not disclose or suggest in response to providing a set of facades comprising a versioned facade to update instances of the artifact from the versioned domain: receive a selection of the versioned facade to update instance data, in response to receiving the selection of the versioned facade, accessing only those attributes defined on a specific version of the versioned definition and a set of predefined validation rules for attributes of that specific version of the versioned definition, validate updates on the versioned facade directly against the specific version of the versioned definition, and in response to the updates being valid, look up corresponding attributes of the un- versioned facade and save in a same transaction to maintain synchronization between the versioned instances and the un-versioned instances of the definition; and correlate all versions of the 
Further, the prior art of record does not teach or suggest  in response to providing a set of facades comprising a versioned facade to update instances of the artifact from the versioned domain: receive a selection of an un-versioned facade to update instance data; in response to receiving the selection of the un-versioned facade, expose the attributes defined in all versions of the versioned definition as mapped to the corresponding attributes in the un-versioned definition; in response to changes made through the un-versioned facade, perform a lookup of the attributes in the corresponding versioned facade, wherein the changes are mapped to that corresponding versioned facade, and corresponding validation rules in the set of predefined validation rules are checked, as defined by the specific versioned definition; and correlate all versions of the artifact definition to a single un-versioned definition, wherein the artifact definition of the single un-versioned definition is also correlated to all versions of the artifact definition as recited by independent claim 15.
These features, together with other limitations of the independent claims are novel and non-obvious in view of the prior art of record; therefore, claims 1, 8 and 15 are allowed.  The dependent claims 2, 4-7, 9, 11-14, 16 and 18-20, being definite, enabled by the Specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169